901 So.2d 1032 (2005)
Wilmann RENAUD, Appellant,
v.
STATE of Florida, Appellee.
No. 4D05-1527.
District Court of Appeal of Florida, Fourth District.
May 25, 2005.
Carey Haughwout, Public Defender, and Jeffrey Golant, Assistant Public Defender, West Palm Beach, for appellant.
No appearance required for appellee.
PER CURIAM.
Pursuant to Florida Rule of Appellate Procedure 9.315(a), we summarily affirm the trial court's denial of appellant's successive rule 3.850 motion, and as in Covell v. State, 891 So.2d 1132 (Fla. 4th DCA 2005), certify conflict with Fitzpatrick v. State, 863 So.2d 462 (Fla. 1st DCA 2004) and Berthiaume v. State, 864 So.2d 1257 (Fla. 5th DCA 2004). See also Campbell v. State, 718 So.2d 886 (Fla. 4th DCA 1998) (citing Gardner v. State, 707 So.2d 945 (Fla. 4th DCA 1998)).
STONE, KLEIN and GROSS, JJ., concur.